hGAIDRY, J.,
dissents.
In my view, it is time for this Court to re-examine the basis of the relevant holdings in Tigator, Inc. v. West Baton Rouge Police Jury, 94-1771, 94-1772 (La.App. 1st Cir.5/5/95), 657 So.2d 221, cert. denied, 95-2126 (La.11/17/95), 663 So.2d 712, and Shaw Group, Inc. v. Kennedy, 99-1871 (La.App. 1st Cir.9/22/00), 767 So.2d 937. I agree with the well-reasoned argument of the Collector that the “ultimate use” test has no application to the situations at issue here, and that the planes came to rest in Louisiana, subjecting them to use taxation. See Cotten v. Collector of Revenue, 579 So.2d 499 (La.App. 4th Cir.1991); Vector Company, Inc. v. Benson, 491 S.W.2d 612 (Tenn.1973). The summary judgment in favor of the plaintiff, Word of Life Christian Center, Inc., should be reversed, and summary judgment rendered in favor of the Collector. I respectfully dissent.